Bocees, J.:
I concur in the opinion of Mr. Justice Learned, except as to the last point or question therein considered.
The expense of widening the street was an “ ordinary expenditure” (Laws of 1870, chap. 291, tit. 4, § 2, and tit. 3, §3, sub. 25), hence was limited to §500 by section 3 of title 4. If, in excess of this sum, the expense was an “ extraordinary expenditure ” (see § 4 of tit. 4, as amended in 1884, chap. 131), and to be lawfully incurred, required the sanction of an affirmative vote by the taxable inhabitants. (Tit. and sec. last cited.)
The land for the widening of the street, requiring an expenditure of a sum exceeding $500, could not, therefore, be appropriated for that purpose until an affirmative vote for the expenditure was given, as provided by law. Such vote not having been given, the prior proceedings were nugatory, and left the plaintiff’s title unaffected. (Dodge v. Village of Catskill, 66 N. Y., 648.)
Order affirmed, with ten dollars costs and printing disbursements.